


109 HR 6167 IH: Mobile Workforce State Income Tax

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6167
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To limit the authority of States and localities to tax
		  certain income of employees for employment duties performed in other States and
		  localities.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Workforce State Income Tax
			 Fairness and Simplification Act of 2006.
		2.Limitations on
			 state and locality withholding and taxation of employee income
			(a)In
			 generalNo part of the wages or other remuneration paid to an
			 employee who performs duties in more than one State or locality shall be
			 subject to the income tax laws of any State or locality other than—
				(1)the State or
			 locality of the employee’s residence; and
				(2)the State or
			 locality in which the employee is physically present performing duties for more
			 than 60 days during the calendar year in which the income is taxed.
				(b)Wages or other
			 remunerationWages or other remuneration paid in any calendar
			 year are not subject to State or locality income tax withholding and reporting
			 unless the employee is subject to income tax under subsection (a). Income tax
			 withholding and reporting under subsection (a)(2) shall apply to wages or other
			 remuneration paid as of the commencement date of duties in the State or
			 locality during the calendar year.
			(c)Operating
			 rulesFor purposes of determining an employer's State income tax
			 withholding and information return obligations—
				(1)an
			 employer may rely on an employee's determination of the time expected to be
			 spent by such employee in the States or localities in which the employee will
			 perform duties absent—
					(A)actual knowledge
			 of fraud by the employee in making the estimate; or
					(B)collusion between
			 the employer and the employee to evade tax; and
					(2)if records are maintained by an employer
			 recording the location of an employee for other business purposes, such records
			 shall not preclude an employer’s ability to rely on an employee’s determination
			 as set forth in paragraph (1).
				(d)Definitions and
			 special rulesFor purposes of this Act:
				(1)DayAn
			 employee will be considered physically present and performing duties in a State
			 or locality for a day if the employee performs more than 50 percent of the
			 employee’s employment duties in such State or locality for such day.
				(2)EmployeeThe
			 term employee shall be defined by the State or locality in which
			 the duties are performed, except that the term employee shall
			 not include a professional athlete or entertainer.
				(3)EmployerThe term employer has the
			 meaning given such term in section 3401(d) of the Internal Revenue Code of 1986
			 (26 U.S.C. 3401(d)) or shall be defined by the State or locality in which the
			 duties are performed.
				(4)LocalityThe
			 term locality means any political subdivision, agency, or
			 instrumentality of a State.
				(5)StateThe
			 term State means each of the several States (or any subdivision
			 thereof), or any territory or possession of the United States.
				(6)Wages or other
			 remunerationThe term wages or other remuneration
			 shall be defined by the State or locality in which the employment duties are
			 performed.
				
